DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4 February 2022, with respect to the claim objections and rejections have been fully considered and are persuasive. The claim objections and rejections have been withdrawn. Pending minor issues have been addressed in an Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leonard Belkin on 15 February 2022.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 19 line 2, “said plurality of tubular arms” has been changed to -- said tubular arms --.

In claim 28 line 9, “said plurality of tubular arms” has been changed to -- said tubular arms --.

In claim 45 line 13, “said spinal core” has been changed to -- said uniform outside diameter non-tapered cylindrical spinal core --.
Claim 47 has been amended as follows:
47. (currently amended) A method of providing a wind turbine tower which can reach heights and accommodate winds at higher altitudes comprising the steps of:
mounting a nacelle on a top end of said non-tapered cylindrical spinal core having wind turbine blades extending therefrom; 
running all needed utility lines through said non-tapered cylindrical spinal core from said nacelle and providing protected access inside said non-tapered cylindrical spinal core; 
distributing a number of arms around said non-tapered cylindrical spinal core for increasing stiffness of said tower instead of tapering said tower which would result in the tower having the footprint of a tapered-tube tower, 
said number of arms selected from the group consisting of tubular arms
wherein said non-tapered cylindrical spinal core is supported by a foundation adapted to be either mounted in ground or immersed in water; and 
wherein said number of arms extend up from said foundation.

In claim 48 line 12, “said spinal core” has been changed to -- said uniform outside diameter non-tapered cylindrical spinal core --.

The above changes to the claims have been made to correct various claim terminology informality issues and to overcome a potential new matter issue pending from the Final Office Action mailed 5 January 2022, thereby placing the application in conditions for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745